                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,                                                Criminal No. 09-CR-20177

vs.                                                               HON. BERNARD A. FRIEDMAN

DEANDRE JAMES,

       Defendant.
______________________________/

      ORDER TRANSFERRING DEFENDANT=S MOTION TO VACATE HIS SENTENCE
        TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

                 Defendant has filed a one-page letter in which he inquires about the possibility of relief

under United States v. Davis, 139 S. Ct. 2319 (2019), and the appointment of Aa lawyer to look over my

case@ if this relief is available [docket entry 26]. The government has filed a response opposing relief on

this basis and the appointment of counsel. In his reply, defendant states that he Ais seeking relief in the

form of a correction, or [vacation] of [his] sentence to correct manifest injustice@ [docket entry 29]. The

Court therefore treats defendant=s filings as a motion to vacate his sentence and for the appointment of

counsel. The instant motion appears to be a second or successive 28 U.S.C. ' 2255 motion, the first such

motion having been filed on June 17, 2016 [docket entry 21]. A second or successive ' 2255 motion

Amust be certified as provided in section 2244 by a panel of the appropriate court of appeals . . . .@

Section 2255. When, as in this case, a second or successive ' 2255 motion is filed without the required

certification, the district court is required to transfer the motion to the court of appeals. See In re

Hanserd, 123 F.3d 922, 934 (6th Cir. 1997). Accordingly,



                 IT IS ORDERED that defendant=s motion to vacate his sentence and for the appointment

of counsel is hereby transferred to the United States Court of Appeals for the Sixth Circuit.

                                                  s/Bernard A. Friedman
Dated: September 13, 2019                         Bernard A. Friedman
       Detroit, Michigan                          Senior United States District Judge
                                    CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first-class U.S. mail on September 13, 2019.


Deandre James, 43555039                           S/Johnetta M. Curry-Williams
Pollock U.S. Penitentiary                         Case Manager
Inmate Mail/Parcels
P.O. Box 2099
Pollock, LA 71467




                                                    2
